     Case: 1:20-cr-00109-CAB Doc #: 132 Filed: 04/20/20 1 of 4. PageID #: 648




                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

UNITED STATES OF AMERICA,                    )         CASE NO. 1:20CR109
                                             )
                      Plaintiff,             )         JUDGE CHRISTOPHER A. BOYKO
                                             )
               vs.                           )
                                             )
PAUL AYALA,                                  )         OPINION AND ORDER
                                             )
                      Defendant.             )

CHRISTOPHER A. BOYKO, J.:

       Before the Court is Defendant Paul Ayala’s Motion to Release from Detention. (Doc.

115). For the following reasons, Defendant’s Motion is DENIED.

                                        I. BACKGROUND

       On February 26, 2020, a Grand Jury issued a Superseding Indictment charging Defendant

with one count of Conspiracy to Distribute and Possess with Intent to Distribute Controlled

Substances, a violation of 21 U.S.C. §§ 846, 841(a)(1) and (b)(1)A) (“Count 1”); one count of

Interstate Transportation in Aid of Racketeering, a violation of 21 U.S.C. § 843(b) (“Count 4”);

and one count of Possession with Intent to Distribute Cocaine, a violation of 21 U.S.C. §§

841(a)(1) and (b)(1)(A) (“Count 6”). (Doc. 16). Counts 1 and 6 carry a presumption of pretrial

detention. See 18 U.S.C. § 3142(e)(3)(A). Defendant had previously waived his right to a

Detention Hearing (Doc. 8) and his detention was continued on March 20, 2020.

       On April 13, 2020, Defendant filed his Motion. (Doc. 115). The Government responded

on April 15, 2020 asking the Court to deny Defendant’s request. (Doc. 121).

                                                 -1-
      Case: 1:20-cr-00109-CAB Doc #: 132 Filed: 04/20/20 2 of 4. PageID #: 649



                                             II. LAW & ANALYSIS

        Although Defendant brings his motion “pursuant to 18 U.S.C. § 3145 1,” he really argues

that circumstances have changed since his waiver of detention that justify the Court

reconsidering detention in this case. A district court may reopen a detention hearing based on

changed circumstances. 18 U.S.C. § 3142(f)(2)(B). However, the new information must 1) have

been unknown to the movant at the time of the hearing; and 2) have “a material bearing on the

issue of whether there are conditions of release that will reasonably assure a defendant’s

appearance at trial and the safety of any other person in the community.” United States v.

Watson, 475 Fed. App’x 598, 600 (citing § 3142(f)(2)(B)). “In other words, the new information

must be of a nature that would increase the likelihood that the defendant will appear at trial and

would show that the defendant is less likely to pose a danger to the community.” Id.

        Defendant cites the COVID-19 virus and the conditions of correctional institutions

throughout the State of Ohio as changed circumstances. While Defendant admits that he is “not

within the risk category for the virus infection,” Defendant argues there are conditions or

combinations of release that will assure his appearance and the safety of community. (Doc. 115,

PageID: 580). Due to his time already spent in custody, Defendant claims he is not a danger to

the community because “[i]t is highly unlikely he will be engaging in criminal activity.” (Id. at

PageID: 581). Defendant asks that the Court release him to Arizona to reside with his family

pending the resolution of his case.

        The only changed circumstance that Defendant cites since his waiver of the Detention

Hearing is COVID-19. The Court understands the general risks that COVID-19 presents to



1
 Although § 3145(b) does authorize an appeal of a Magistrate Judge’s detention order, Defendant “knowingly and
voluntarily, and with advice of counsel, waive[d] whatever right of appeal he ha[d] of the Magistrate Judge’s Order
of Detention as a result of the wavier.” (Doc. 8, PageID: 91).

                                                       -2-
      Case: 1:20-cr-00109-CAB Doc #: 132 Filed: 04/20/20 3 of 4. PageID #: 650



certain populations, including those is jails and prisons. But courts throughout the country “have

held that these risks, without more, do not amount to a ‘material change of circumstances

warranting a renewed evaluation of [a] prior detention order.” United States v. Tawfik, 2020 WL

1672655, at *2 (E.D. Mich. Apr. 6, 2020) (citing cases finding same). The existence of COVID-

19 in our country has no impact on Defendant’s flight risk or danger to the community. While

Defendant has no reported criminal history, the current alleged offense is serious. Defendant is

alleged to have driven from Illinois to Ohio with 15 kilograms of cocaine hidden in his car. This

amount of controlled substances in the community is certainly dangerous. The offense also

shows ties to an extensive criminal enterprise throughout the country. Moreover, Defendant has

ties to Mexico. These serious charges carry serious consequences should a conviction ensue.

Given these considerations, the Court sees that Defendant has both an incentive to flee and the

wherewithal to do so.

        Moreover, Defendant has not demonstrated that he has been exposed to the virus. Prison

officials and Federal authorities are taking the proper precautions to limit the spread of the

virus. 2 (See Doc. 121, PageID: 612-13). Defendant is young, has no significant medical history

and has admitted he is a low-risk individual should he contract the virus. His requested relief is

based on conjecture of what may happen to him should an outbreak of COVID-19 occur at the

facility.

        Accordingly, since the new information of COVID-19 neither reasonably assures

Defendant’s appearance at trial nor the safety of others in the community, the Court declines to

reopen the detention hearing and maintains Defendant’s detention.


2
 As of April 19, 2020, Northeast Ohio Correctional Center—the facility where Defendant is currently detained—
has reported that no inmates have contracted COVID-19. (https://drc.ohio.gov/Portals/0/DRC%20COVID-
19%20Information%2004-19-2020%20%201305.pdf) (last accessed Apr. 20, 2020). The institution is in lockdown
as a precautionary measure due to the positive test of one of the facility’s contractors.

                                                    -3-
     Case: 1:20-cr-00109-CAB Doc #: 132 Filed: 04/20/20 4 of 4. PageID #: 651




                                    III. CONCLUSION

      For the foregoing reasons, Defendant’s Motion (Doc. 115) is DENIED.

      IT IS SO ORDERED.

                                         s/ Christopher A. Boyko
                                         CHRISTOPHER A. BOYKO
                                         Senior United States District Judge

Dated: April 20, 2020




                                           -4-
